In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 10-750V
                                     Filed: February 23, 2015

* * * * * * * * * * * * * * * *
STEPHANIE VINO FIGUEROA, as              *                    UNPUBLISHED
Personal representative of the estate of *
MANNY FIGUEROA, deceased,                *                    Special Master Hamilton-Fieldman
                                         *
               Petitioner,               *
                                         *                    Joint Stipulation on Damages;
v.                                       *                    Influenza (“Flu”) Vaccine; Guillain-
                                         *                    Barré syndrome (“GBS”); Miller
SECRETARY OF HEALTH                      *                    Fisher syndrome (“MFS”).
AND HUMAN SERVICES,                      *
                                         *
               Respondent.               *
* * * * * * * * * * * * * * * *

Michael B. Feiler, Feiler & Leach, P.L., Coral Gables, FL, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On November 1, 2010, Stephanie Figueroa (“Petitioner”) filed a petition on behalf of her
deceased husband, Manny Figueroa, pursuant to the National Vaccine Injury Compensation
Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that Manny Figueroa suffered
from the Miller Fisher variant of Guillain-Barré syndrome (“GBS”) as a result of the

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
administration of an influenza (“flu”) vaccine on October 21, 2008. 3

       On February 23, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation.

       Respondent denies that the flu vaccine caused Mr. Figueroa’s Miller Fisher syndrome
(“MFS”), GBS, or any other injury, or was a substantial factor in the cause of his death.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $175,000.00, in the form of a check payable to Petitioner as personal
       representative of the estate of Manny Figueroa. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-
       15(a).

       Stipulation ¶ 9.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
 The medical records are unclear as to the precise date of vaccine administration. On November
7, 2014, the undersigned ruled that the flu vaccine had been administered between October 22,
2008 and November 1, 2008. See Ruling Regarding Finding of Fact, filed November 7, 2014, at
5.
4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:10-vv-00750-LJB Document 54 Filed 02/23/15 Page 1 of 6
Case 1:10-vv-00750-LJB Document 54 Filed 02/23/15 Page 2 of 6
Case 1:10-vv-00750-LJB Document 54 Filed 02/23/15 Page 3 of 6
Case 1:10-vv-00750-LJB Document 54 Filed 02/23/15 Page 4 of 6
Case 1:10-vv-00750-LJB Document 54 Filed 02/23/15 Page 5 of 6
Case 1:10-vv-00750-LJB Document 54 Filed 02/23/15 Page 6 of 6